Citation Nr: 0713991	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-12 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to October 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida 
which denied the veteran's application for enrollment in the 
VA healthcare system.

FINDINGS OF FACT

1. The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2. The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board that it has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well- grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance and/or obtaining evidence, including, but not 
limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply.  38 U.S.C.A. § 5103A (a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Furthermore, the Board notes that the 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  For these reasons, because of the lack 
of legal entitlement to the benefits sought, the Board finds 
that the VCAA does not apply.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2006).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2006). Beginning 
January 17, 2003, VA enrolled all priority categories of 
veterans except those veterans in priority category 8 who 
were not in an enrolled status on January 17, 2003. 38 C.F.R. 
§ 17.36(c) (2006).  

In this case, the veteran applied for enrollment in VA's 
health care system on March 11, 2003.  Based upon his status 
as a non-service-connected veteran and the financial 
information provided, he was assigned to priority group 8.  
The veteran does not disagree with the date of receipt of his 
application, but essentially contends that he is entitled to 
healthcare due to his years in service.  See Notice of 
Disagreement of February 2004.  He has also argued that he 
was not allowed to enroll in the VA healthcare program prior 
to the cut off date of January 17, 2003 because when he went 
to do the paperwork he was told he could not enroll unless he 
was sick.  See VA Form 9 of April 2004.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

With respect to the claimant's argument that since he served 
in the Air Force, he should be entitled to these benefits, 
the Board notes that an argument that denying benefits 
violates a contract made by the Federal Government at the 
time the veteran enlisted in service has previously been 
considered and rejected by Federal Courts.  See Schism v. 
United States, 239 F.3d 1280 (Fed. Cir. 2001) (in which the 
United States Court of Appeals for the Federal Circuit held 
that certain military retirees are not entitled to free 
lifetime health care based on implied-in-fact contracts 
premised on promises made when they joined the service that 
they would receive free lifetime medical care for themselves 
and their dependents).  Accordingly, the Board concludes that 
the criteria for enrollment in the VA healthcare system are 
not met.


ORDER

Entitlement to enrollment in the VA healthcare system is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


